TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 21, 2016



                                      NO. 03-15-00624-CV


                                       C. D. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the decree of termination signed by the trial court on September 15, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s decree. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.